FILED
                              NOT FOR PUBLICATION                           NOV 16 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ISMAEL CORNEJO-REYES,                             No. 11-73235

               Petitioner,                        Agency No. A089-270-002

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Ismael Cornejo-Reyes, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

to seek adjustment of status. We have jurisdiction under 8 U.S.C. § 1252. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen, Cano-Merida v.

INS, 311 F.3d 960, 964 (9th Cir. 2002), and we grant the petition for review.

      The BIA abused its discretion in denying Cornejo-Reyes’ motion to reopen

for failure to present sufficient evidence of a bona fide marriage to a United States

citizen where the evidence demonstrated that Cornejo-Reyes had known his wife

for at least six years prior to marriage, the couple lived together prior to marriage,

and his new wife was pregnant with his child. See Matter of Velarde-Pacheco, 23

I. & N. Dec. 253, 256 (BIA 2002) (en banc) (finding evidence that respondent and

his wife lived together prior to marriage and their United States citizen son’s birth

certificate to constitute clear and convincing evidence of a bona fide marriage).

      We remand to the BIA for further proceedings consistent with this

disposition.

      We dismiss as moot Cornejo-Reyes’ September 4, 2012, motion to remand

to the BIA.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                           2                                     11-73235